Citation Nr: 0213362	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  98-06 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to an effective date prior to June 6, 1984, 
for the assignment of a 50 percent disability evaluation 
for residuals of shell fragment wounds (SFWs) to Muscle 
Groups (MGs) XIV, XVII, and XIX.  

2. Entitlement to an effective date prior to June 6, 1984 for 
a grant of service connection and the assignment of a 40 
percent disability rating for osteoarthritis of the lumbar 
spine as secondary to service connected SFWs.  

3. Whether the veteran filed a timely notice of disagreement 
with the October 1995 rating decision by the RO that 
determined that the rating decisions of December 1951 and 
October 1954 were not clearly and unmistakably erroneous.  

4. Entitlement to an effective date earlier than June 16, 
1999 for the assignment of a total disability rating for 
compensation purposes based on individual unemployability.  


REPRESENTATION

Appellant represented by:	James C. McKay, Esq.  


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from July 1942 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating action by the RO 
that granted entitlement to service connection for 
osteoarthritis of the lumbar spine as secondary to service 
connected residuals of SFWs, and assigned a 40 percent rating 
for this disability effective June 6, 1984.  In the August 
1997 rating action the RO also increased the disability 
rating for the residuals of SFWs to MGs XIV, XVII, and XIX 
from 20 percent to 50 percent, effective June 6, 1984.  The 
veteran perfected his appeal of the effective dates assigned 
for the grant of service connection and the assigned ratings.  

In a rating action of March 1998, the RO determined that the 
veteran had not timely filed a notice of disagreement with 
the October 1995 rating decision in which the RO determined 
that the December 1951 and October 1954 rating decisions were 
not clearly and unmistakably erroneous, and that the October 
1995 rating action was therefore final.  The Board remanded 
this case to the RO in September 1999 for the issuance of a 
statement of the case on the issue of the timeliness of the 
notice of disagreement from the March 1998 rating action.  
After this was done by the RO, the veteran perfected an 
appeal in regard to this issue.  

In a decision issued in May 2000, the Board denied 
entitlement to an effective date prior to June 6, 1984, for 
the assignment of a 50 percent rating for the residuals of 
SFWs to MGs XIV, XVII, and XIX and also denied entitlement to 
an effective date prior to June 6, 1984, for the grant of 
service connection and the assignment of a 40 percent rating 
for osteoarthritis of the lumbar spine as secondary to 
service connected SFWs.  The Board also decided that a notice 
of disagreement had not been timely filed and that the 
October 1995 rating decision, that denied clear and 
unmistakable error in rating decisions of December 1951 and 
October 1954, was therefore final.  

Thereafter, the veteran appealed this Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 2000, a Joint Motion for Remand was filed by the 
appellant's attorney and the VA Office of General Counsel.  
In this motion the parties requested that the Court vacate 
and remand the previous denials of entitlement to an 
effective date prior to June 6, 1984, for the assignment of a 
50 percent rating for the residuals of SFWs to MGs XIV, XVII, 
and XIX: entitlement to an effective date prior to June 6, 
1984, for the grant of service connection and the assignment 
of a 40 percent rating for osteoarthritis of the lumbar spine 
as secondary to service connected SFWs: and whether the 
veteran filed a timely notice of disagreement in regard to 
the October 1995 rating decision that denied clear and 
unmistakable error in rating decisions of December 1951 and 
October 1954.  On January 5, 2001, the Court vacated and 
remanded the above issues.  

Meanwhile the veteran perfected an appeal in regard to the 
issue of entitlement to an effective date prior to June 16, 
1999, for the assignment of a total rating for compensation 
purposes based on individual unemployability.  In July 2001 
the Board remanded this issue as well as the three issues 
vacated by the Court the previous January.  These issues are 
now again before the Board for further appellate 
consideration.  

REMAND

The Joint Motion for Remand filed in December 2000 noted that 
the issue of whether there was timely notice of disagreement 
with the October 1995 rating action was inextricably 
intertwined with the issues of entitlement to an earlier 
effective date for the assignment of a 50 percent rating for 
residuals of SFWs and entitlement to an earlier effective 
date for a grant of service connection for arthritis of the 
lumbar spine.  Therefore, action is deferred in regard to 
these issues pending the development requested in the instant 
remand.  

In the prior remand, the Board then instructed the RO to 
undertake development that included a VA orthopedic 
examination to determine the extent and severity of the 
damage to MGs XIV, XVII, XIX, due to SFWs as well as to 
determine if any other muscle groups were damaged by this 
injury.  The RO was then to readjudicate the claim for 
effective date prior to June 6, 1984, for the assignment of a 
50 percent disability rating for residuals of SFWs XIV, XVII, 
and XIX with consideration of recent legislation and the 
provisions of 38 C.F.R. § 4.55(e).  The RO was also to 
readjudicate the claim for entitlement to an earlier effect 
date for a total rating for compensation purposes based on 
individual unemployability and in so doing specifically 
address the issue of whether any of the veteran's prior 
statements constituted an informal claim in accordance with 
Roberson v. Principi, 251 F3d 1378 (Fed Cir 2001).  

The orthopedic examination mandated by the Board's July 2001 
remand was conducted in January 2002 and the evaluation 
conducted on that occasion was comprehensive and thorough.  
It is apparent that the examiner had access to the veteran's 
claims folder and had reviewed same.  

The issues now before the Board were readjudicated by the RO 
in April and July 2002, and supplemental statements of the 
case reflecting these readjudications were provided to the 
veteran and his representative.  In a memorandum dated August 
22, 2002, the veteran's representative argued that the case 
should again be remanded because the RO readjudications of 
April and July 2002 did not comply with the instructions 
contained in the Board's July 2001.  A remand by the Board 
confers on an appellant the right to VA compliance with the 
terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that 
"where . . . the remand orders of the Board . . . are not 
complied with, the Board itself errs in failing to insure 
compliance).

In particular, and in regard to the issue of entitlement to 
an earlier effective date for the assignment of a total 
rating for compensation purposes based on individual 
unemployability, the veteran's representative cited his 
letter to the RO dated November 15, 1996 as an example of an 
informal claim for a total rating under the provisions of 
38 C.F.R. § 3.155 and the holding in Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001).

In regard to the issue of entitlement to an earlier effective 
date for the assignment of a 50 percent rating for the 
residuals of SFWs to MGs XIV, XVII, and XIX, the veteran 
representative contends that the RO in its post remand 
readjudications and supplemental statements of the case in 
regard to this issue relied solely on the findings contained 
in the report of the February 2002 orthopedic examination and 
did not properly consider and discuss all the other relevant 
medical evidence to the extent that the RO ignored the 
provisions of 38 C.F.R. § 4.55 in contravention of 
instructions contained in the Board's July 2001 remand.  

In view of the representative's arguments, and the fact that 
the Board does not have a way to insure compliance with the 
earlier remand instructions other than by remand, this case 
must be returned to the RO.

After a review of the record, and in view of the above, the 
Board believes that this case must again be REMANDED to the 
RO for the following actions:  

1. The RO should readjudicate the issue 
of entitlement to an effective date 
earlier than June 16, 1999 for the 
assignment of a total disability 
rating for compensation purposes based 
on individual unemployability.  The RO 
in its readjudication of this issue, 
should include consideration and 
discussion of the question of whether 
the statement by the veteran's 
representative dated November 15, 
1996, should be considered an informal 
claim under 38 C.F.R. § 3.155 and 
Roberson, supra.  

2. The RO should also readjudicate the 
issue of entitlement to an earlier 
effective date for a 50 percent rating 
for the residuals of SFWs to MGs XIV, 
XVII, and X. with consideration and 
discussion of all the medical evidence 
of relevance to this issue and with 
consideration of all recently enacted 
legislation and the provisions of 
38 C.F.R. § 4.55.  

If any benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a supplemental 
statement of the case and allowed a reasonable 
opportunity to respond.  The case should then be 
returned to the Board for further appellate 
consideration, if otherwise in order.  The 
appellant has the right to submit additional 
evidence and argument on the matter or matters the 
Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




